Citation Nr: 1222725	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-20 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to May 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service connection for hearing loss and tinnitus was denied by the RO in an August 2003 rating decision.  The Veteran was notified of the decision and of his appellate rights by way of notice sent August 16, 2003, but did not file an appeal.

2.  The evidence received since the August 2003 rating decision does not relate to an unestablished fact necessary to substantiate the claim; does not trigger the duty to assist by providing a medical opinion; and does not raise a possibility of substantiating the claims of entitlement to service connection for hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The RO's August 2003 decision denying service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  The evidence received since the August 2003 RO decision is not new and material; the claims of entitlement to service connection for hearing loss and tinnitus are not reopened.  38 U.S.C.A. §§ 5108, 5121, 5121A, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to provide a claimant notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the notice requirements were accomplished in a letter sent in February 2007 prior to the adjudication of the Veteran's claims.  The letter provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The February 2007 letter not only told the appellant what constitutes new and material evidence, but also advised him of the reasons for the previous denial of his claims for service connection for hearing loss and tinnitus and what evidence was needed in order to be considered new and material.  The appellant has been given ample time to respond to that notice and provide evidence that relates to the previously unestablished facts.  This correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records and VA and private treatment records have been associated with the claims file.  There is no indication of any additional records that are outstanding.  Thus, no additional assistance in obtaining medical records is necessary.  Thus, the duty to assist has been satisfied.  

New and Material Evidence

The appellant seeks to reopen previously denied claims of service connection for bilateral hearing loss and tinnitus.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id. 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In an August 2003 rating decision, the RO denied claims for service connection for bilateral hearing loss and tinnitus on the basis that the evidence did not show a current hearing loss disability or tinnitus that was related to military service.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on August 16, 2003.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Although 38 C.F.R. § 3.156(b) (2011) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim, in this case, no pertinent evidence was received within a year of the unappealed August 2003 RO rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

The RO received the instant petition to reopen the claim in February 2007.  The Board observes that some of the evidence received since the August 2003 rating decision is new, as it was not previously considered the RO; however, it is not material.  

At the time of the August 2003 decision, the file contained the Veteran's service treatment records, which show normal hearing by whispered voice testing on the service separation examination in May 1963 as well as a June 1964 reserves annual examination that included audiological testing showing hearing within normal limits bilaterally.  The record also contained his report that he believed his hearing loss and tinnitus began in 1959 during a period of reserves duty.

Relevant nonduplicative evidence added to the record since August 2003 includes a private physician's treatment record dated in April 2007 showing current diagnosis of bilateral hearing loss as well as a VA examination report dated in January 2007 that includes the examiner's opinion that the Veteran's current hearing loss and tinnitus are not likely related to his period of service.

Since the lack of evidence demonstrating a causal nexus was the basis for the denial of the claims in the prior rating decision, any new evidence must relate to this unestablished fact and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2011); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Here, none of the newly submitted pieces of evidence establishes that the Veteran has a hearing loss disability or tinnitus that was incurred in, aggravated by, or otherwise etiologically related to service.  While the Veteran was provided with a VA examination with an opinion, this evidence is adverse to his claim and may not constitute new and material evidence to reopen it.  Accordingly, new and material evidence to reopen the claims for service connection for hearing loss and tinnitus has not been received.  The claims are therefore not reopened.  


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss; the claim is not reopened.  

New and material evidence has not been received to reopen the claim of entitlement to service connection for tinnitus; the claim is not reopened.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


